Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 1 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 2 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 3 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 4 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 5 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 6 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 7 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 8 of 9
Case 6:18-bk-19955-SC   Doc 12 Filed 01/22/19 Entered 01/22/19 16:19:54   Desc
                         Main Document     Page 9 of 9
